            Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 1 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

UNITED STATES OF AMERICA,                                            :

                                                                     :
                               -against-                             :     REPLY TO GOVERNMENT
                                                                           OPPOSITION TO MOTION TO
                                                                     :     SUPRESS STATEMENTS

                                                                     :     CASE: 16-CR-832(KMK)
NICHOLAS TARTAGLIONE,                                                :

                                                                     :

                                        Defendant.                   :

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x




                DEFENDANT NICHOLAS TARTAGLIONE'S REPLY TO GOVERNMENT’S
                       OPPOSITION TO MOTION TO SUPPRESS STATEMENTS




                                                             Counsel for Mr. Tartaglione:

                                                             Barket Epstein Kearon Aldea & LoTurco, LLP
                                                             666 Old Country Road, Suite 700
                                                             Garden City, NY 11530


                                                             By: Aida Ferrer Leisenring, Esq.
                                                                 Bruce A. Barket, Esq.




                                                                 1
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 2 of 8



                                                  Introduction


       Defendant Nicholas Tartaglione, through undersigned counsel, respectfully submits that

an evidentiary hearing is necessary to resolve Mr. Tartaglione’s motion to suppress the

statements he allegedly made to law enforcement agents in the course of his custodial

interrogation. The defense agrees with the government that “there appear to be factual disputes

regarding the circumstances surrounding the defendant’s statements.” See Government’s

Omnibus Memorandum of Law in Opposition to the Defendant’s Pretrial Motions (herein

“Opp.”), P. 24. Accordingly, both the defense and the government concede that an evidentiary

hearing to resolve this motion is necessary.


       The defendant submits this Reply to the Government’s Opposition, and maintains his

request for all forms of relief previously enumerated in his Motion to Suppress. He further

maintains all of his prior factual assertions, and addresses only certain factual disputes and cases,

which the government has cited in their Opposition. Any argument made by the government that

is not addressed in this Reply is not conceded.

                                         Factual Disputes

       Several material factual disputes in this matter have already been laid bare by Mr.

Tartaglione’s Motion to Suppress and the Government’s Opposition, and a hearing, therefore, is

necessary to resolve these disputes. However, with respect to any alleged factual disputes

concerning Mr. Tartaglione’s affidavit, the defense maintains that the assertions made by Mr.

Tartaglione in his affidavit are based on Mr. Tartaglione’s memory and his subjective perception

of the events surrounding his arrest, which took place nearly three years ago. Moreover, it has

likewise been years since Mr. Tartaglione has reviewed the relevant surveillance and audio

recordings. Nevertheless, over all, Mr. Tartaglione’s perception of the day’s events is consistent

                                                   2
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 3 of 8



with the heavy presence of law enforcement agents and vehicles, with the seizure of his wife,

their Jeep, his truck, his person, and his property, and with his inability to move about freely

during the course of his interrogation, which began roadside on the morning of December 19,

2016.


        Indeed, Mr. Tartaglione was aware that multiple law enforcement agents had stopped his

wife, Ms. Virag Balint, just prior to his arrival at the scene of her vehicle stop. Ms. Balint first

contacted Mr. Tartaglione on her cell phone to tell him that she was being pulled over by

multiple law enforcement agents, and at the direction of law enforcement officials, Ms. Balint

communicated to Mr. Tartaglione that investigators wanted him to come to the scene of the stop

for questioning. On his way, Mr. Tartaglione received texts messages from Ms. Balint stating, “3

troopers came out too,” and “and a volks came out.” See Exhibit A, Text Messages Between Ms.

Balint and Tartaglione on 12/19/16. Based on the communications he received from his wife, as

well as the phone call he received from                   earlier that morning, wherein

communicated that

                    , Mr. Tartaglione felt a strong presence of law enforcement at the intersection

where his wife was stopped, and he perceived the influx of law enforcement, and their

descendence upon him and his truck shortly after he was stopped, as immediate. In fact, within

43 seconds of arriving at the scene, pulling over, and exiting his vehicle, another law

enforcement vehicle pulled up and parked behind Mr. Tartaglione; seven seconds later, another

investigator exited his vehicle and approached the area; and four seconds later, a third law

enforcement vehicle pulled up parallel to Mr. Tartaglione’s truck, as more officers began exiting

their vehicles and approaching Mr. Tartaglione as well.




                                                 3
           Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 4 of 8



       Additionally, it bears emphasis that the “brief pat down” of Mr. Tartaglione went beyond

merely checking for weapons, and, in this respect, the government’s claim that “Investigator

Hammer explained on the audio that the frisk was necessary before the defendant entered the law

enforcement vehicle” is not supported by the audio recording at all. Investigator Hammer can be

heard stating: “no weapons or anything like that,” (Opp. Transcript Attachment, P. 2) but then,

upon finding no weapons, Mr. Tartaglione’s phones were seized -- and never returned to him --

and he was then escorted to and essentially placed inside the backseat of the investigator’s

vehicle.


       The government also claims that Mr. Tartaglione is not heard on the audio recording

inquiring about driving his own vehicle. However, the audio recording did not capture the entire

exchange between Tartaglione and law enforcement, as the government itself concedes. See

Opp., P. 26-27. In any case, Mr. Tartaglione was seated in the backseat of the investigator’s

vehicle while Investigators Hammer, Browne and others discussed what to do with Mr.

Tartaglione’s truck. And, according to the drone footage, this conversation took place at the rear

of the vehicle, within earshot of Mr. Tartaglione, who was seated inside the vehicle for at least

22-25 seconds while the rear passenger door remained open. A reasonable person in Mr.

Tartaglione’s position, in other words, without access to his truck, without access to the keys to

his truck, without access to his phones, seated in the backseat of an investigator’s vehicle, his

wife still stopped in their Jeep, would not have felt free to leave. In this respect, the conduct by

the police made it sufficiently clear to Mr. Tartaglione that he was not free to drive his own

truck, let alone make any phone calls, even to his wife, who sat throughout his seizure, in their

Jeep, separated from Mr. Tartaglione.




                                                 4
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 5 of 8



       Also absent from the audio recording is the alleged “spontaneous” statement made by Mr.

Tartaglione in Investigator Hammer’s vehicle (“this is about the missing Mexicans, isn’t it?”),

which was not at all spontaneous. Although Investigator Hammer originally employed the ruse

of a road rage incident involving the Jeep to engage Mr. Tartaglione in conversation, he then told

Mr. Tartaglione, “we got to talk to you about a couple of things.” See Opp. Transcript

Attachment, P. 2. Accordingly, Mr. Tartaglione was responding to the statements made by

Hammer that Hammer needed to speak to him at the barracks, that it was about a “couple” of

things, and “I’ll tell you what, we’re gonna have a seat in the back” of Hammer’s vehicle. See

Opp. Transcript Attachment, P. 2, 3. Moreover, the topic of the “missing Mexicans” had already

been raised during Hammer’s questioning of Mr. Tartaglione before Mr. Tartaglione even got

into the vehicle. See Opp. Transcript Attachment, P. 2 (“          just called me about




       Ultimately, a reasonable person in Mr. Tartaglione’s position would not have felt free to

leave given the totality of the circumstances. Mr. Tartaglione was alerted to

                                    earlier that morning, and then his wife was pulled over by

multiple agents. Next, his wife called to apprise him of these events, police instructed her to have

Mr. Tartaglione come down and speak with them, and when Mr. Tartaglione arrived, pursuant to

law enforcement’s request, his wife remained pulled over on the side of the road in the presence

of a law enforcement vehicle with flashing lights. The officer directed Mr. Tartaglione to pull

over, and when he complied and exited his vehicle, numerous law enforcements agents arrived,

within a minute, surrounded him and his vehicle, frisked him, removed his property, and

escorted him to the inside of a law enforcement vehicle, which Mr. Tartaglione clearly

understood would transport him to the barracks for questioning.


                                                 5
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 6 of 8



                                      Tartaglione Was In Custody

       The government’s reliance on United States v. Cota, 953 F.2d 753 (2d Cir. 1992), for the

proposition that Mr. Tartaglione was not in custody is misplaced. The Circuit Court in Cota did

not hold that the actions by multiple agents ordering a defendant out of her car at gunpoint were

not custodial in nature, but rather that once agents determined that the fugitive they were looking

for was not in the defendant’s car, and after they uncuffed her, her decision to accompany and

speak to police was voluntary and, after they assured her she was not under arrest, her

questioning by police hours later was not custodial. The evidence at the hearing demonstrated

that defendant Cota had agreed to come to the police station, and had voluntarily waited for

hours to speak to DEA agents out of concern about getting the vehicle back.


       Unlike in Cota, Mr. Tartaglione was not assured that he was not under arrest. Law

enforcement officials did not seize him temporarily and then let him go, and Mr. Tartaglione did

not voluntarily accompany law enforcement to the barracks. Rather, he was escorted into the

investigator’s car.


       The court’s decision in Ortiz v. Artuz, also relied upon by the government in support of

their argument that Mr. Tartaglione was not in custody, is similarly distinguishable. See Ortiz v.

Artuz, No. 09 CIV 5553 NRB, 2010 WL 3290962 (S.D.N.Y. Aug. 9, 2010). In Ortiz,

although six officers were present at the defendant’s apartment, the defendant conceded that the

police did not specifically state that he had to travel to the precinct with them. Moreover, Ortiz

was permitted to retrieve clothes prior to leaving, and he was allowed to call his common law

wife to the scene. The testimony elicited at the hearing indicated that Ortiz’s “mind was at ease”

at that “juncture.” See Id. Mr. Tartaglione, on the other hand, may have been permitted to

answer his phone during his initial encounter with police, but he was not permitted to step

                                                6
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 7 of 8



forward without police placing their hands on him and searching him and removing his cell

phones. And, they escorted him to the police vehicle, clearly indicating that he was not permitted

to drive to the barracks on his own.

       Additionally, the government claims that an interview lasting an hour or less suggests

that the interview is not custodial, and, in support of this claim, they cite United States v. Lifshitz,

03 Cr. 572 (LAP), 2004 WL 2072468 at *8 (S.D.N.Y. 2004). Mr. Tartaglione’s interview,

however, began roadside, and it continued in Investigator Hammer’s vehicle and then in the

interview room back at the barracks. There were no meaningful pronounced breaks in the

interrogation, and the interview, therefore, lasted approximately 1 hour and 40 minutes.

                       Mr. Tartaglione Did Not Voluntarily Waive Miranda

       Lastly, the circumstances surrounding Mr. Tartaglione’s interrogation are not similar to

Elstad, and they do not render Mr. Tartaglione’s Miranda waiver voluntary. In Elstad, the

Supreme Court held “[t]he Self-Incrimination Clause of the Fifth Amendment does not require

the suppression of a confession, made after proper Miranda warnings and a valid waiver of

rights, solely because the police had obtained an earlier voluntary but unwarned admission from

the suspect.” See Oregon v. Elstad, 470 U.S. 298 (1985) (emphasis added). In Elstad, police

briefly questioned the defendant and then read him Miranda warnings an hour later. A deliberate,

two-step strategy was not used to obtain a confession.             Here, by contrast, , the police

purposefully questioned Mr. Tartaglione without administering Miranda warnings; without any

meaningful pronounced break, they asked him to repeat what he had already told them; and only

then did they administer the warnings. Regardless, the Government bears the burden of proving

by a preponderance of the evidence that police did not employ a deliberate two-step strategy. See




                                                   7
         Case 7:16-cr-00832-KMK Document 170 Filed 10/25/19 Page 8 of 8



Capers, 627 F.3d 470, 480 (2d Cir. 2010); United States v. Williams, 681 F.3d 35, 41 (2d Cir.

2012). Here, they cannot meet that burden.


       WHEREFORE, the Defendant, Mr. Tartaglione, respectfully requests that this

Honorable Court, at a minimum, grant an evidentiary hearing to resolve existing factual disputes,

and to grant Mr. Tartaglione’s motion to suppress statements allegedly made by him while he

was subjected to custodial interrogation.


Dated: October 25, 2019



                                                    Respectfully submitted,




                                                    Aida Leisenring, Esq.

cc via ECF: All Counsel




                                               8
